EXHIBIT 10.11.18



SWANK, INC.
1994 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN
NON-QUALIFIED STOCK OPTION CONTRACT




THIS NON-QUALIFIED STOCK OPTION CONTRACT entered into as of the 12th day of
August 2003, between Swank, Inc., a Delaware corporation (the "Company"), and
John J. Macht (the "Optionee").



W I T N E S S E T H

1.

The Company, in accordance with the terms and conditions of the 1994
Non-Employee Director Stock Option Plan of the Company (the "Plan"), grants as
of August 12, 2003 to the Optionee an option to purchase an aggregate of 1,667
shares of the Common Stock, $.10 par value per share, of the Company ("Common
Stock"), at $0.22 per share, being 100% of the fair market value of such shares
of Common Stock on such date.



2.

The term of this option shall be 5 years from August 12, 2003, subject to
earlier termination as provided in this Contract and in the Plan. This option
shall be immediately exercisable as to 100% of the number of shares of Common
Stock subject hereto.



3.

This option shall be exercised by giving written notice to the Company at its
principal office, presently 6 Hazel Street, Attleboro, Massachusetts 02703-0962,
Attention: Treasurer, stating that the Optionee is exercising this stock option,
specifying the number of shares being purchased and accompanied by payment in
full of the aggregate purchase price thereof in cash or by check. In no event
may a fraction of a share of Common Stock be purchased under this option.



4.

Notwithstanding the foregoing, and without limiting the provisions of paragraph
11 of the Plan, this option shall not be exercisable by the Optionee unless (a)
a registration statement under the Securities Act of 1933, as amended (the
"Securities Act") with respect to the shares of Common stock to be received upon
the exercise of the option shall be effective and current at the time of
exercise or (b) there is an exemption from registration under the Securities Act
for the issuance of the shares of Common Stock upon exercise. At the request of
the Board of Directors, the Optionee shall execute and deliver to the Company
his representation and warranty, in form and substance satisfactory to the Board
of Directors, that the shares of Common Stock to be issued upon the exercise of
the option are being acquired by the Optionee for his own account, for
investment only and not with a view to the resale or distribution thereof
without the meaning of the Securities Act. Nothing herein shall be construed so
as to obligate the Company to register the shares subject to the option under
the Securities Act.



5.

Notwithstanding anything herein to the contrary, if at any time the Board of
Directors shall determine, in its discretion, that the listing or qualification
of the shares of Common Stock subject to this option on any securities exchange
or under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of an option, or the issue of shares of Common Stock
thereunder, this option may not be exercised in whole or in part unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Board of Directors, in its
discretion.



6.

Nothing in the Plan or herein shall confer upon the Optionee any right to
continue as a director of the Company.



 

7.

The Company may endorse or affix appropriate legends upon the certificates for
shares of Common Stock issued upon exercise of this option and may issue such
"stop transfer" instructions to its transfer agent in respect of such shares as
it determines, in its discretion, to be necessary or appropriate to (a) prevent
a violation of, or to perfect an exemption from, the registration requirement of
the Securities Act, or (b) implement the provisions of the Plan or any agreement
between the Company and the Optionee with respect to such shares of Common
Stock.



8.

The Company and the Optionee agree that they will both be subject to and bound
by all of the terms and conditions of the Plan, a copy of which is attached
hereto and made part hereof. In the event the Optionee is no longer a director
of the Company or in the event of his death or disability (as defined in the
Plan), his rights hereunder shall be governed by and be subject to the
provisions of the Plan. In the event of a conflict between the terms of this
Contract and the terms of the Plan, the terms of the Plan shall govern.



9.

The Optionee represents and agrees that he will comply with all applicable laws
relating to the Plan and the grant and exercise of the option and the
disposition of the shares of Common Stock acquired upon exercise of the option,
including without limitation, federal and state securities and "blue sky" laws.



10.

This option is not transferrable otherwise than by will or the laws of descent
and distribution and may be exercised, during the lifetime of the Optionee, only
by him or his legal representatives.



11.

This Contract shall be binding upon and inure to the benefit of any successor or
assign of the Company and to any heir, distributee, executor, administrator or
legal representative entitled under the Plan and by law to the Optionee's rights
hereunder.



12.

This Contract shall be governed by and construed in accordance with the laws of
the State of Delaware.



13.

The invalidity or illegality of any provision herein shall not affect the
validity of any other provision.



14.

The Optionee agrees that the Company may amend the Plan and the options granted
to the Optionee under the Plan, subject to the limitations contained in the
Plan.


IN WITNESS WHEREOF, the parties hereto have executed this contract as of the day
and year first above written.



 

SWANK, INC.

         

By: /s/ Jerold R. Kassner

     

Its: Chief Financial Officer

         

/s/ John Macht

 

Optionee

     

The Macht Group





 

14 Valley Rd.

 

Address





 

Chestnut Hill, MA 02467

